Per Curiam;.
This cause was affirmed without an opinion, and it mow appears that the lines of the appellants, if extended in a straight line to the river, would cross Buffalo river, a small stream, and. that the parties ■claiming the land beyond Buffalo river and between said stream and the Mississippi river were not parties to the •suit, and their rights could not be adjudicated in their -absence. The decree should be modified, so as to dismiss the bill without prejudice of the appellants to file a new or amended bill, making said parties not before dhe court on this appeal parties defendant to the bill. *307'The former judgment will be modified to the extent of •dismissing the bill without prejudice to the right of the .appellants to file a new bill, bringing -in all necessary parties.
So ordered.